Exhibit 10.1

FORM OF

CLASS A RESTRICTED SHARE UNIT AWARD AGREEMENT

UNDER THE AMENDED AND RESTATED

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

2007 EQUITY INCENTIVE PLAN

FORM OF INDEPENDENT DIRECTORS AWARD AGREEMENT

This CLASS A RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Award Agreement”),
dated as of [            ],
201[  ], is made by and between OZ Management LP, a Delaware limited partnership
(the “Company”), and [                    ] (the “Participant”). Capitalized
terms not defined herein shall have the meaning ascribed to them in the Amended
and Restated Och-Ziff Capital Management Group LLC 2007 Equity Incentive Plan,
as may be amended from time to time (the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.

1. Grant of Restricted Share Units. Subject to all of the terms and conditions
of this Award Agreement and the Plan, the Company hereby grants to the
Participant [                    ] Class A restricted share units (the “RSUs”).

2. Form of Payment.

(a) Except as otherwise provided in this Award Agreement or the Plan, each RSU
granted hereunder shall represent the right to receive one Class A Share on the
third business day following the date such RSU becomes vested and nonforfeitable
in accordance with the vesting schedule set forth in Exhibit A hereto.

(b) In addition, the Participant will be credited with Distribution Equivalents
with respect to the RSUs, calculated as follows: on each date that a cash
distribution is paid by Och-Ziff Capital Management Group LLC to all holders of
Class A Shares of a certain record date (the “Applicable Record Date”) while the
RSUs are outstanding, the Participant’s account shall be credited with one of
the following: (i) the right to receive an amount of cash equal to the amount of
such Distribution Equivalents or (ii) an additional number of RSUs equal to the
number of whole Class A Shares (valued at Fair Market Value on such date) that
could be purchased on such date with the aggregate dollar amount of the cash
distribution that would have been paid on the RSUs had the RSUs been issued as
Shares, provided that this Award Agreement was executed by the Company and the
Participant as of or prior to the Applicable Record Date. The Participant’s
right to receive cash or additional RSUs credited under this Section shall be
the same as the rights of employees granted RSUs as determined by the
Administrator with respect to each such employee pursuant to their RSU
agreements. The Participant’s right to receive cash or additional RSUs credited
under this Section shall be subject to the same terms and conditions applicable
to the RSUs originally awarded hereunder and will be settled on the same date as
the RSUs in respect of which such Distribution Equivalents are awarded. Any RSUs
credited to the Participant’s account may, in the sole discretion of the
Administrator as determined at the time such Distribution Equivalent is credited
to the Participant’s account, be eligible to receive additional Distribution
Equivalents.



--------------------------------------------------------------------------------

3. Restrictions

(a) The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered and shall be subject to a risk of forfeiture
as described in Section 3(c) until the lapse of the Restricted Period (as
defined below) and any additional requirements or restrictions contained in this
Award Agreement or in the Plan have been otherwise satisfied, terminated or
expressly waived by the Company in writing.

(b) Unless the Restricted Period is previously terminated in accordance with
Section 3(c) below, the RSUs shall become vested in accordance with the vesting
schedule set forth in Exhibit A hereto (the “Restricted Period”) and the Class A
Shares to which such vested RSUs relate shall become issuable hereunder on the
third business day thereafter (provided, that such issuance is otherwise in
accordance with federal and state securities laws) or as soon thereafter upon
payment of applicable withholding taxes.

(c) Except as otherwise provided under the terms of the Plan or in the vesting
schedule attached hereto, if the Participant’s service as director is terminated
for any reason (“Termination”), then this Award Agreement shall terminate and
all rights of the Participant with respect to RSUs that have not vested shall
immediately terminate. Except as otherwise provided under the terms of the Plan
or in the vesting schedule attached hereto, the RSUs that are subject to
restrictions upon the date of Termination shall be forfeited without payment of
any consideration, and neither the Participant nor any of his or her successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such RSUs.

4. Voting and Other Rights. The Participant shall have no rights of a
shareholder (including the right to distributions) unless and until Class A
Shares are issued following vesting of the Participant’s RSUs.

5. Award Agreement Subject to Plan. This Award Agreement is made pursuant to all
of the provisions of the Plan, which is incorporated herein by this reference,
and is intended, and shall be interpreted in a manner, to comply therewith. In
the event of any conflict between the provisions of this Award Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.

6. Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant and/or to deduct from other compensation payable
to the Participant or from the Class A Shares otherwise issuable in respect of
the RSUs any sums required by federal, state or local tax law to be withheld or
to satisfy any applicable payroll deductions with respect to the vesting or
payment of any RSU.

7. No Rights to Continuation of Service. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the service
of the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
equityholders, as the case may be) to terminate the Participant’s employment at
any time for any reason whatsoever, with or without cause.

 

2



--------------------------------------------------------------------------------

8. Section 409A Compliance. The intent of the parties is that payments and
benefits under this Award Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) to the extent subject thereto,
and, accordingly, to the maximum extent permitted, this Award Agreement shall be
interpreted and be administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Participant shall not be considered to have terminated employment or service
for purposes of this Award Agreement until the Participant would be considered
to have incurred a “separation from service” within the meaning of Section 409A
of the Code. Any payments described in this Award Agreement or the Plan that are
due within the “short-term deferral period” as defined in Section 409A of the
Code shall not be treated as deferred compensation unless applicable law
requires otherwise. To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, payment shall be
made in accordance with Exhibit A, notwithstanding any provision for accelerated
vesting under the Plan. Notwithstanding anything to the contrary in this Award
Agreement or the Plan, to the extent that any RSUs are payable to a “specified
employee” (within the meaning of Section 409A of the Code) upon a separation
from service and such payment would result in the imposition of any individual
excise tax and late interest charges imposed under Section 409A of the Code, the
settlement and payment of such awards shall instead be made on the first
business day after the date that is six (6) months following such separation
from service (or death, if earlier).

9. Governing Law. This Award Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with the internal laws, and not the
laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.

10. Award Agreement Binding on Successors. The terms of this Award Agreement
shall be binding upon the Participant and upon the Participant’s heirs,
executors, administrators, personal representatives, permitted transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.

11. No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.

12. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws.

13. Severability. Should any provision of this Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Award Agreement, the balance of

 

3



--------------------------------------------------------------------------------

which shall continue to be binding upon the parties hereto with any such
modification (if any) to become a part hereof and treated as though contained in
this original Award Agreement. Moreover, if one or more of the provisions
contained in this Award Agreement shall for any reason be held to be excessively
broad as to scope, activity, subject or otherwise so as to be unenforceable, in
lieu of severing such unenforceable provision, such provision or provisions
shall be construed by the appropriate judicial body by limiting or reducing it
or them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear, and such determination by such judicial
body shall not affect the enforceability of such provisions or provisions in any
other jurisdiction.

14. Entire Award Agreement. This Award Agreement and the Plan contain the entire
agreement and understanding among the parties as to the subject matter hereof.

15. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

16. Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

17. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.

[SIGNATURE PAGE TO FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first set forth above.

 

OZ MANAGEMENT LP

By:

                                                                         
                

Name:

 

Title:

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Award Agreement.

 

PARTICIPANT Signature                            
                                                    

Print Name:                                                              
             

Address:                                                                   
                                             
                                                                     
                                                                      
                                                           
                                                                     



--------------------------------------------------------------------------------

EXHIBIT A

1. General Vesting Schedule.

Subject to Section 2 below, thirty-three and one-third percent (33 1/3 %) of the
RSUs shall vest on each of the first three anniversaries of
[                    ] (the “Vesting Date”), provided that the Participant
remains continually in the service as a director of the Company (including any
periods of Company approved leave) from the Vesting Date through each such
anniversary date.

 

2. Accelerated Vesting.

Except as otherwise set forth in the vesting schedule above, upon (i) a Change
of Control, (ii) the Participant’s death or (iii) the Participant’s Disability,
each RSU shall become vested and nonforfeitable and the Participant shall be
entitled to receive one Class A Share on the third business day following the
date such RSU would have otherwise become vested and nonforfeitable in
accordance with the vesting schedule set forth in Section 1 above.

 

6